Per Curiam.

Subdivision 1 of Rule VIII of this court is as follows :
“ Briefs shall be printed throughout in plain, clear type, and shall contain a clear statement of the case so far as deemed material by the party, with reference to the pages of the transcript for verification.”
Appellant’s brief in this case is entirely innocent of any such references, and the errors assigned should in reality not be investigated by the court, but inasmuch as the record is small we have looked into it. Under the pleadings in this case and proof adduced, there could have been no other result than a judg*637ment for plaintiff. The only question was the amount of damages.
We think the court did not err in permitting respondent and witness Byrne to testify in relation to the value of the buildings and contents thereof. Of course the plaintiff could recover only the market value of the property, but it was the market value that the witnesses were testifying to, and we think the record shows that they were plainly competent to testify to that fact.
The other objections to testimony admitted we think are equally without foundation, and finding no error in the instructions of the court the judgment will be affirmed.